Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (US 2016/0100384) in view of Papasakellariou (US 2017/0366377).

Regarding claim 1, Etemad discloses an apparatus for indicating signaling (Etemad, paragraph [0018], RRC message that transmits CSI-RS configuration information from an eNB to a UE), comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (Etemad, paragraph [0033], processor for executing instructions stored in memory) to: 
transmit configuration information to a terminal equipment (Etemad, paragraph [0018], RRC message that transmits CSI-RS configuration information from an eNB to a UE), the configuration information comprising time domain position information on transmitting a reference signal at multiple time intervals by using reference signal resources in a reference signal resource set (Etemad, paragraph [0019], serving cell selects a set of CSI-RSs for measurement and configures the UE to measure CSI-RSs at downlink time-frequency resources; paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific REs using the table of Fig. 5, 6); and 
transmit a triggering signaling to the terminal equipment via downlink control information (DCI), the triggering signaling being used to indicate transmitting the reference signal at the multiple time intervals by using the reference signal resources and indicate the terminal equipment to report channel state information (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0031], CSI request field of the DCI triggers a CSI report, indicating the particular CSI processes for which the report is triggered),
wherein the time domain position information at least comprises: an offset on a timeline of a time interval at which the reference signal is transmitted by using the reference signal resources in the reference signal resource set relative to a time interval of the triggering signaling (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0031], CSI request field triggers a CSI report, indicating the particular CSI processes for which the report is triggered); 
the offset being used to indicate a time domain position of a first time interval in the multiple time intervals (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific REs using the table of Fig. 5, 6).  
 
Etemad does not explicitly disclose an offset relative to a time interval of the triggering signaling.

Papasakellariou discloses the offset relative to a time interval of the triggering signaling (Papasakellariou, paragraph [0173], UE transmits in slot n, a DCI format B that includes a triggering field; UE transmits CSI report in slot n+koffset, where koffset is a value of a field in the DCI format B).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate an offset relative to a time interval of the triggering signaling.  The motivation to combine the references would have been to inform the UE of a reference point from which the offset used. 

Regarding claim 3, Etemad in view of Papasakellariou discloses the apparatus according to claim 1, wherein the reference signal resources are aperiodic channel state information reference signal resources, the reference signal is aperiodic channel state information reference signal, and the time interval comprises at least one of the following: a slot, a frame, and a subframe (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0031], aperiodic channel-state reports); and 
the configuration information is carried by one or more radio resource control messages(Etemad, paragraph [0018], RRC message that transmits CSI-RS configuration information from an eNB to a UE).  

Regarding claim 4, Etemad in view of Papasakellariou discloses the apparatus according to claim 1, wherein the configuration information further contains a 36FJCN 10051 first field, the first field indicating time domain positions of the reference signal resources in the reference signal resource set used for transmitting the reference signal at the multiple time intervals (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; configuration number and antenna port are used to map the CSI-RS to specific REs using the table of Fig. 5, 6).  

Regarding claim 5, Etemad in view of Papasakellariou discloses the apparatus according to claim 4, wherein the first field comprises N parameters, one parameter in the N parameters corresponding to one time interval in the multiple time intervals; where, N is a number of the multiple time intervals (Etemad, paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe).  

Regarding claim 6, Etemad in view of Papasakellariou discloses the apparatus according to claim 5, wherein one parameter in the N parameters is used to indicate the number of the reference signal resources used at the time interval (Etemad, paragraph [0020], number of antenna ports corresponds to the number of CSI reference signals; paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe).

Regarding claim 7, Etemad in view of Papasakellariou discloses the apparatus according to claim 5, wherein one parameter in the N parameters is used to indicate an index of a first reference signal resource used at the time interval in the reference signal resource set (Etemad, paragraph [0022], resource index to indicate the measurement resource; paragraph [0032], transmit explicit indexes of the IM resources or implicitly indicate indexes of the IM resources).  

Regarding claim 8, Etemad in view of Papasakellariou discloses the apparatus according to claim 7, wherein the configuration information further contains a second field, the second field being used to configure the reference signal resource set, and the index being determined by a configuration order of the first reference signal resource in the second field (Etemad, paragraph [0020], configuration number and antenna port are used to map the CSI-RS to specific REs using the table of Fig. 5, 6; paragraph [0022], resource index to indicate the measurement resource; paragraph [0032], transmit explicit indexes of the IM resources or implicitly indicate indexes of the IM resources by the order of configuration in the RRC message).  

Regarding claim 9, Etemad in view of Papasakellariou discloses the apparatus according to claim 4, wherein the first field contains a parameter M, the parameter M denoting that one or more reference signal resources in the reference signal resource set are used for transmitting the reference signal at M consecutive time intervals (Etemad, paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe; paragraph [0032], bitmap where each bit corresponds to a particular group of REs) (Papasakellariou, paragraph [0154], additional number of successive DL slots indicated by slots number field) starting from the time interval indicated by the offset (Papasakellariou, paragraph [0173], UE transmits in slot n, a DCI format B that includes a triggering field; UE transmits CSI report in slot n+koffset, where koffset is a value of a field in the DCI format B).

Regarding claim 10, Etemad in view of Papasakellariou discloses the apparatus according to claim 1, wherein the configuration information contains a bitmap used for indicating the time intervals at which the reference signal is transmitted (Etemad, paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe; paragraph [0032], bitmap where each bit corresponds to a particular group of REs); and 
wherein, the bitmap contains S bits, the S bits corresponding to S consecutive time 37FJCN 10051 intervals (Etemad, paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe; paragraph [0032], bitmap where each bit corresponds to a particular group of REs), and a bit in the S bits being used to indicate transmitting or not transmitting the reference signal within a corresponding time interval by using one or more of the reference signal resources in the reference signal resource set (Etemad, paragraph [0021], bitmap where each bit corresponds to a number of REs in a subframe; paragraph [0022], bits indicate which of the CSI-RS are to be used for measurement; paragraph [0032], bitmap where each bit corresponds to a particular group of REs).  

Etemad does not explicitly disclose an offset relative to a time interval of the triggering signaling.

Papasakellariou discloses the offset relative to a time interval of the triggering signaling (Papasakellariou, paragraph [0173], UE transmits in slot n, a DCI format B that includes a triggering field; UE transmits CSI report in slot n+koffset, where koffset is a value of a field in the DCI format B).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate an offset relative to a time interval of the triggering signaling.  The motivation to combine the references would have been to inform the UE of a reference point from which the offset used. 

Regarding claim 14, Etemad discloses an apparatus for indicating signaling (Etemad, paragraph [0018], RRC message that transmits CSI-RS configuration information from an eNB to a UE), comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (Etemad, paragraph [0033], processor for executing instructions stored in memory) to: 
transmit configuration information on multiple reference signal resource sets to a terminal equipment (Etemad, paragraph [0018], RRC message that transmits CSI-RS configuration information from an eNB to a UE; paragraph [0022], subsets of the CSI-RS), the configuration information comprising time domain position information on transmitting a reference signal at multiple time intervals by using reference signal resources in the multiple reference signal resource sets (Etemad, paragraph [0019], serving cell selects a set of CSI-RSs for measurement and configures the UE to measure CSI-RSs at downlink time-frequency resources; paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0022], subsets of the CSI-RS); and 
transmit a triggering signaling to the terminal equipment via downlink control information (DCI), the triggering signaling being used to indicate transmitting the reference signal at the multiple time intervals by using the reference signal resources in the multiple reference signal resource sets, and indicate the terminal equipment to report channel state information (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0022], subsets of the CSI-RS; paragraph [0031], CSI request field of the DCI  triggers a CSI report, indicating the particular CSI processes for which the report is triggered),
wherein the time domain position information at least comprises: an offset on a timeline of a time interval at which the reference signal is transmitted by using the reference signal resources in the reference signal resource set relative to a time interval of the triggering signaling (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific Res using the table of Fig. 5, 6; paragraph [0031], CSI request field triggers a CSI report, indicating the particular CSI processes for which the report is triggered); 
the offset being used to indicate a time domain position of a first time interval in the multiple time intervals (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific REs using the table of Fig. 5, 6).  
 
Etemad does not explicitly disclose the offset being relative to a time interval of the triggering signaling.

Papasakellariou discloses the offset relative to a time interval of the triggering signaling (Papasakellariou, paragraph [0173], UE transmits in slot n, a DCI format B that includes a triggering field; UE transmits CSI report in slot n+koffset, where koffset is a value of a field in the DCI format B).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate an offset relative to a time interval of the triggering signaling.  The motivation to combine the references would have been to inform the UE of a reference point from which the offset used. 

Claim 16 is rejection under substantially the same rationale as claim 3.  

Claim 20 is rejection under substantially the same rationale as claim 14.  


Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad in view of Papasakellariou, and further in view of Park et al. (US 2019/0312668).

Regarding claim 11, Etemad in view of Papasakellariou discloses the apparatus according to claim 1, wherein the processor is further configured to: 
receive channel state information from the terminal equipment (Etemad, paragraph [0014], CSI received from a UE); and 

Etemad does not explicitly disclose determine a reference signal resource indicator or a beam indicator reported by the terminal equipment, according to the channel state information.

Park discloses determine a reference signal resource indicator or a beam indicator reported by the terminal equipment, according to the channel state information (Park, paragraph [0315], base station may select transmission beam based on the CRI transmitted from the UE).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a reference signal resource indicator or a beam indicator reported by the terminal equipment, according to the channel state information in the invention of Etemad.  The motivation to combine the references would have been to use the best transmission path to for the communications.

Regarding claim 12, Etemad in view of Papasakellariou, and further in view of Park discloses the apparatus according to claim 11, wherein the reference signal resource indicator is used to indicate a reference signal resource, and is an index of the reference signal resource (Etemad, paragraph [0020], configuration number and antenna port are used to map the CSI-RS to specific REs using the table of Fig. 5, 6; paragraph [0022], resource index to indicate the measurement resource; paragraph [0032], transmit explicit indexes of the IM resources or implicitly indicate indexes of the IM resources by the order of configuration in the RRC message); and 
wherein, the index of the reference signal resource is an index of the reference signal resource within the reference signal resource set, or is an index of the reference signal within the reference signal resource (Etemad, paragraph [0020], configuration number and antenna port are used to map the CSI-RS to specific REs using the table of Fig. 5, 6; paragraph [0022], resource index to indicate the measurement resource; paragraph [0032], transmit explicit indexes of the IM resources or implicitly indicate indexes of the IM resources by the order of configuration in the RRC message).  

Claims 17-18 is rejection under substantially the same rationale as claims 11-12, respectively.  

Allowable Subject Matter
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, the cited references do not disclose the apparatus according to claim 12, wherein the index of the reference signal resource is calculated by using a formula as follows:
 
    PNG
    media_image1.png
    19
    183
    media_image1.png
    Greyscale
 
where, k denotes the index of the reference signal resource in the reference signal resource set, K denotes the number of reference signal resources contained in the reference signal resource set, p = [Islot - (l + X)], Islot denoting an index of the time interval of the reference signal resource, X denoting the offset, and l denoting an index of the time interval of the triggering signaling; or, 
p denotes that the reference signal resource needing to be reported by the terminal equipment is used at a time interval to which a (p + 1)-th bit set to be 1 in the bitmap corresponds, or, p denotes that the reference signal resource needing to be reported by the terminal equipment is used at a time interval to which a (p + 1)-th bit set to be 0 in the bitmap corresponds.  

Regarding claim 19, the cited references do not disclose the apparatus according to claim 18, wherein the index of the reference signal resource is calculated by using the formula as follows:
 
    PNG
    media_image2.png
    23
    213
    media_image2.png
    Greyscale
 
where, ks denotes an index of a reference signal resource configured in a reference signal resource set s in the multiple reference signal resource sets, ks ϵ [1, Ks], and Ki denotes the number of reference signal resources contained in a reference signal resource set i in the multiple reference signal resource sets.  


Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Etemad does not disclose transmitting a reference signal a multiple time intervals.  However, this is incorrect.  Etemad discloses, in paragraph [0020], that CSI configuration fields indicate subframe periodicity and offset.  Periodicity is the intervals at which the signal is transmitted. 
Applicant further asserts that Papasakellariou does not disclose the offset being used to indicate a time position of a first time interval in the multiple time intervals.  However, Etemad discloses the offset being used to indicate a time position of a first time interval in the multiple time intervals (Etemad, paragraph [0020], CSI configuration fields indicate subframe periodicity and offset; map the CSI-RS to specific REs using the table of Fig. 5, 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466